By Judge Melvin R. Hughes, Jr.
This is an action under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 207. After a jury verdict in plaintiff’s favor, the question now for the Court is whether plaintiff is also entitled to liquidated damages and attorney’s fees under 29 U.S.C. § 216(b).
Liquidated damages are not allowed, by the terms of 29 U.S.C. § 260, if the employer shows that the failure to pay overtime was in good faith and that he had reasonable grounds for believing the omission was not a violation of the FLSA.
Plaintiff argues that there was no evidence at the trial that the defendant made any effort to determine or inform itself of the wage requirements under the FLSA. The Court does not agree with this argument under the circumstances of this case.
There is authority that the failure alone to ascertain the requirements of FLSA does not preclude a finding of good faith and reasonable grounds, Martin v. Penn Line Service, Inc., 416 F. Supp. 1387 (W.D. Penn. 1976); Rau v. Dunling’s Drug Store, Inc., 388 F. Supp. 877 (W.D. Penn. 1978). Notwithstanding the jury’s finding, there was evidence that plaintiff may have been paid substantially more than the minimum wage.
Considering the outcome, the evidence otherwise shows the defendant operated on a good faith but erroneous belief that its actions were not violative of the FLSA and the omission was not willful or *203intentional. The Court believes that the discretion the statute places with the Court on whether this is a proper case for liquidated damages is best exercised against making the award. 27 U.S.C. § 260.
The matter of attorney’s fees. Both sides agree a successful plaintiff is entitled to attorney’s fees. They disagree on the amount. Based on the affidavit and argument submitted by plaintiff’s counsel and defendant’s argument, the Court decides to award plaintiff the sum of $10,000.00 attorney’s fees, plus the total amount of disbursements and costs, listed, for a total of $10,852.60.